

Exhibit 10-P-7






Form of Final Award Notification Letter for 2003-2005 Performance Period






   March ___, 2006




To:   LL2 and Above Employees


Subject: Final Award for the 2003-2005 Performance Stock Right Grant


The 2003-2005 performance period for the 2003 Performance Stock Right grants
(sometimes referred to as LTI grants) ended on December 31, 2005. The
performance metrics for the 2003 grant were Ford Motor Company's total
shareholder return (stock appreciation plus dividends) relative to the S&P 500,
Total Cost Performance, Global Market Share, High Time-in-Service Improvement
and Launch Metrics in the Period. Based on the performance-to-metrics, the
Compensation Committee has approved a final award of ___% of the initial grant.


In recognition of the Company's accomplishments, as well as your personal
contributions to our collective efforts, you will receive a final award in Ford
common stock (net after taxes) related to your 2003 Performance Stock Right
grant. Your final award, net of shares withheld to cover any tax liability, was
deposited into a book-entry account with Computershare Investor Services during
March. If you are a U.S.-based employee and elected to defer the final award, a
credit will be made to your deferral account under the Deferred Compensation
Plan. Your award is made under the 1998 Long-Term Incentive Plan and is subject
to its provisions.


Thank you for your contribution to the achievement of our objectives during the
2003-2005 performance period.












 

